Citation Nr: 1451170	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  11-31 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cerebral (brain) cyst.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD), evaluated as 30 percent prior to September 14, 2012, as 50 percent from September 14, 2012 through March 9, 2014, and as 100 percent from March 10, 2014.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2010 (brain cyst), July 2011 (PTSD), and September 2011 (peripheral neuropathy) by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The November 2010 rating decision denied service connection for a brain cyst and peripheral neuropathy of the lower extremities.  A  notice of disagreement (NOD) as to the brain cyst was received in December 2010.  The November 2010 rating decision denial of service connection for peripheral neuropathy, was reconsidered in a September 2011 rating decision, and a NOD as to the peripheral neuropathy was received in July 2012.  Following issuance of a statement of the case (SOC) in September 2012 as to the matters, a timely substantive appeal was received later that same month.  

The July 2011 rating decision granted service connection for PTSD and assigned a 30 percent initial rating effective from July 26, 2010.  A statement which may be reasonably construed as a NOD as to the initial rating assigned for PTSD was received later in July 2011.  Following issuance of a statement of the case in October 2011, a timely substantive appeal was received in November 2011.  During the pendency of the appeal, a May 2014 rating decision assigned a 50 percent staged initial rating for PTSD from September 14, 2012 through March 9, 2014, and a 100 percent staged initial rating from March 10, 2014.

In June 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2014).  Although the Veteran was notified that the Veterans Law Judge who conducted his June 2013 was no longer employed at the Board, he elected not to testify at another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a brain cyst, entitlement to service connection for bilateral lower extremity peripheral neuropathy, and entitlement to higher initial ratings for PTSD prior to March 10, 2014.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated.  

With respect to the issue of entitlement to service connection for a cerebral (brain) cyst, the Veteran has contended that his diagnosed brain cyst developed as a result of his presumed exposure to Agent Orange while stationed in Vietnam from October 1968 to October 1969.  In correspondence dated in July 2010, the Veteran's private neurologist opined that the Veteran had a history of a brain cyst which was at least as likely as not related to Agent Orange exposure.  In August 2011, the Veteran was provided with a VA brain and spinal cord examination, at which time he was diagnosed as having a porencephalic cyst.  The VA examiner explained that porencephalic cysts were rare and most commonly
developed after a stroke or infection, although they may also be congenital; however, the VA examiner indicated that there was no "biologically plausible" relationship between Agent Orange exposure and development of porencephalic cysts after birth, nor was there published medical literature that described or suggested any such link.  

In response, the Veteran submitted various online articles from medical websites discussing possible etiologies of porencephalic cysts in July 2012.  One article indicated that toxic agents were reported as an etiologic factor in the development of cysts, while another website indicated that the "exact cause of cysts is unknown."  In correspondence dated in May 2013, the Veteran's private neurologist again opined that the Veteran's cerebral (brain) cyst was at least as likely as not related to exposure to Agent Orange.  

Although the Veteran's diagnosed cyst is not among the diseases recognized under 38 C.F.R. § 3.309(e) (2014) as a disease associated with herbicide exposure, the Board is nonetheless obligated to fully consider the Veteran's service connection claim on a direct basis Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In light of the August 2011 VA examiner's opinion that there was not published medical literature that described or suggested an etiological link between Agent Orange exposure and porencephalic cysts, and the Veteran's subsequent submission of online medical literature that he purports does suggest such an etiological link, the Board finds that a supplemental medical opinion is needed to address the Veteran's contention of herbicide exposure as a possible direct cause of his current brain cyst which considers and addresses both the opinions of the Veteran's private neurologist as well as the online medical literature submitted by the Veteran.  

With respect to the issue of entitlement to service connection for bilateral lower extremity peripheral neuropathy, the Veteran also contends that this disability was caused by his presumed exposure to Agent Orange during his service in Vietnam.  In correspondence dated in July 2010, the Veteran's private neurologist indicated that the Veteran was being followed for clinical suspicion for a mild sensory neuropathy in his feet and an unsteady gait, and opined that these conditions were at least as likely as not related to exposure to Agent Orange.  In correspondence dated in June 2012, the Veteran's private neurologist confirmed that the Veteran was being treated for mild sensory neuropathy of his bilateral feet.  In correspondence dated in May 2013, the neurologist reiterated that the Veteran was diagnosed with mild sensory neuropathy and unsteady gait, which were at least as likely as not related to exposure to Agent Orange.

The Veteran was provided with a VA peripheral nerves conditions examination in August 2011, at which time the examiner acknowledged that the Veteran's private neurologist diagnosed mild peripheral sensory neuropathy; however, the VA examiner indicated that repeated electromyogram (EMG) and nerve conduction studies (NCS) testing was normal, and that the Veteran's subjective complaints and abnormal examination maneuvers were not substantiated by any abnormal objective findings.  Significantly, however, a review of the claims file reveals that on August 6, 2014, another VA examination with respect to the Veteran's claimed peripheral neuropathy was requested by the RO as part of the "PN NEHMER REVIEW PROJECT."  However, no copy of a report of this examination exists in the claims file.  The Board notes that the last VA treatment records associated with the Veteran's claims file were printed on August 18, 2014, and do not include a VA peripheral nerves examination report.  

As such, on remand, records from the VA Connecticut Healthcare System, West Haven Campus, and any associated outpatient clinics, dated from August 2014 to the present, to include a report of the VA examination requested on August 6, 2014, should be obtained and associated with the claims folder.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

With respect to the issue of entitlement to higher initial ratings for PTSD prior to March 10, 2014, the Board's January 2014 Remand directed the RO to provide the Veteran with an appropriate VA examination for an opinion as to the nature and severity of his service-connected PTSD over the course of this appeal.  Specifically, the examiner was asked to summarize the pertinent evidence of record and reconcile any opinion provided with the evidence of record, including previous Global Assessment of Functioning (GAF) scores.

Pursuant to the Board's January 2014 Remand, the Veteran was provided with a VA PTSD examination in March 2014, at which time the examiner opined that, "I do not believe that the veteran's PTSD (and associated disability) would qualify as severe as the veteran has not required any emergency/acute and/or inpatient mental health services as well as the fact that there is no recent history of suicidal/homicidal and/or psychotic features despite his ongoing symptoms of emotional distress."  Concerning the Veteran's GAF scores, the  VA examiner indicated that, "I have reviewed the veteran's c-file and note that his most recent GAF score given during his May 2011 C&P exam was 45. This score falls within the range of 'Serious symptoms ... [and/or] impairment'. This score would be consistent with findings from the current examination."  In a May 2014 addendum to the VA examination report, the examiner reiterated that the Veteran "denied any current active symptoms of psychosis, mania, suicidality and/or homicidality," and thus concluded that "there is no clear evidence that the veteran's psychiatric condition, per se, is a clear determining factor in the veteran's ability to work."

However, the Board emphasizes that a VA examination must address the severity of the Veteran's disabilities during the entire period on appeal, as separate ratings may be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran initially filed his claim for entitlement to PTSD in July 2010.  The Board notes that in correspondence dated in February 2011, the Veteran's VA Readjustment Counseling Therapist indicated that his last period of functional employment was "over 4 years ago."  In December 2011, the same VA Readjustment Counseling Therapist indicated that within the last year the Veteran's GAF scores had been as low as 39, indicating some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  In correspondence dated in May 2013, another VA Readjustment Counselor indicated that the Veteran's PTSD symptomatology included, "nightmares, poor sleep, flashbacks, intrusive memories, avoidance of people/places/things/times that remind him of Vietnam, irritability, anger outbursts, easily frustrated, depressed mood, anxiety, decreased energy, difficulty forming, relationships/allow people to get close, and isolation."  In addition, the May 2013 correspondence reported that the Veteran struggled daily with anxiety, to include constant checking and double checking the perimeter of his home to ensure doors and windows were secure, as well as experienced suicidal thoughts within the last year, but not forming a suicidal plan.  

As such, the Board finds that the March 2014 VA examiner failed to reconcile her opinion with the previous evidence of record, as directed by the Board in its previous Remand.  Specifically, the VA examination report indicated that the Veteran denied a history of suicidal/homicidal and/or psychotic features, although the March 2013 VA correspondence explicitly indicated that he experienced suicidal thoughts within the past year.  Indeed, this is of particular significance because the March 2014 VA examiner determined that the Veteran's PTSD symptoms were not severe based on, in part, a lack of suicidal or homicidal ideation.  In addition, the March 2014 VA examination report failed to mention the flashbacks and constant checking of the perimeter of the Veteran's home due to PTSD, which were also both reported in the March 2013 VA correspondence.  Finally, the March 2014 VA examiner only addressed previous GAF scores as low as 45, and did not discuss the lower GAF score of 39 also contained in the claims file.  For these reasons, the Board finds that an addendum opinion addressing these shortcomings as to the rating period prior to March 10, 2014 should be obtained upon remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from August 2014 to present from the VA Connecticut Healthcare System, West Haven Campus, including records from any associated outpatient clinic, to include a report of the VA examination relating to the peripheral nerves requested by the RO on August 6, 2014.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, obtain an addendum opinion from the VA examiner who authored the August 2011 VA brain and spinal cord examination report, or, if the August 2011 VA examiner is unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's diagnosed cyst is etiologically related to active service, to include as due to presumed in-service herbicide exposure, or otherwise related to any event, injury, or disease in service.  In doing so, the examiner is asked to specifically address the opinions from the Veteran's private neurologist dated in July 2010 and May 2013, as well as the online medical literature submitted by the Veteran in July 2012.  Rationale must be provided for the opinion proffered.

3.  Thereafter, obtain an addendum opinion from the VA examiner who authored the March 2014 VA PTSD examination report, or, if the March 2014 VA examiner is unavailable, from another appropriate VA examiner, as to the nature and severity of the service-connected PTSD for the rating period from July 26, 2010 through March 9, 2014.  The examiner should summarize the pertinent evidence of record and reconcile the opinions provided with the previous evidence of record, to include the February 2011 correspondence which indicated that the Veteran's last period of functional employment was over 4 years ago, the December 2011 correspondence which indicated that the Veteran's GAF scores had been as low as 39 within the past year, and the May 2013 correspondence which indicated that the Veteran's PTSD symptomatology included flashbacks, intrusive memories, constant checking and double checking the perimeter of his home, and suicidal thoughts within the past year.  All indicated tests or studies necessary for an adequate opinion should be conducted.  

Opinions should be provided based on the results of any additional tests or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



